Citation Nr: 0807988	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  03-19 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a right shoulder 
disability, to include arthritis.  

4.  Entitlement to service connection for an eye disability 
manifested by diplopia.  

5.  Entitlement to service connection for a chronic upper 
gastrointestinal disability, to include gastroesophageal 
reflux disorder (GERD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
November 1950 to October 1952.  Additionally, the evidence 
shows that the veteran served as a Merchant Mariner aboard 
U.S. flagged commercial ships at various points in 1948 and 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied the veteran's application 
to reopen claims for service connection for hearing loss, 
hypertension, an unspecified shoulder disability, diplopia, 
and an unspecified gastrointestinal disease.  

The Board remanded this appeal in February 2007 for 
additional development.  

While an RO decision in June 2000 that denied the veteran's 
original claims for service connection was not timely 
appealed and became final (38 C.F.R. § 3.104), the RO did not 
consider the Veterans Claims Assistance Act of 2000 (VCAA) 
but rather denied the claims as "not well grounded".  Thus, 
the Board, in its February 2007 remand, determined that the 
law and regulations pertaining to finality of unappealed RO 
decisions are not applicable to this appeal.  The RO issued a 
denial on the merits in an October 2007 supplemental 
statement of the case after complying with the Board's 
remand.  No further action is required in this regard and the 
case is ripe for appellate review.  





FINDINGS OF FACT

1.  There is no medical evidence of an eye injury or disease 
until many years post-service and there is no competent 
opinion linking a current eye disability manifested by 
diplopia to any incident of service.  

2.  There is no medical evidence of hearing loss during 
service or for many years thereafter and the only competent 
opinion that addresses the question of a nexus weighs against 
the claim that a current diagnosis of hearing loss is linked 
to any incident of service, to include exposure to excessive 
noise.

3.  There is no medical evidence of hypertension; a chronic 
upper gastrointestinal disability, to include GERD; or a 
right shoulder disability (including arthritis) during 
service or for many years thereafter, nor is there  a 
competent opinion linking any of these disorders to service.   


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred or aggravated during active 
service, nor may sensorineural hearing loss be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.385 (2007).

2.  Hypertension was not incurred or aggravated during active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2007).
 
3.  A right shoulder disability was not incurred or 
aggravated during active service, nor may arthritis of the 
right shoulder be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).

4.  Service connection for a chronic acquired eye disorder, 
to include an eye disability manifested by diplopia is not 
warranted. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).
 
5.  Service connection for a chronic upper gastrointestinal 
disability, to include GERD, is not warranted.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In July 2004 and March 2007 letters, the veteran was 
notified of the information and evidence needed to 
substantiate and complete his claims.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  He was also notified of the need to give VA any 
evidence pertaining to his claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The Board notes that this notice was after 
the initial adjudication of the claims, as the VCAA had not 
yet been enacted at the time of the decision which is in 
appellate status.  Indeed, the veteran's initial claims were 
denied in June 2000, just prior to the enactment of the VCAA.  
These claims were denied on the basis that they were not 
"well-grounded."  The claims were not, however, re-
adjudicated under VCAA standards following the enactment of 
the VCAA in November 2000, as was required by law.  The 
Board, in a February 2007 remand, noted this deficiency and 
held that the claims were not to be treated as petitions to 
reopen; but rather, that the claims should be re-adjudicated 
as claims for entitlement to service connection under VCAA 
guidelines.  Thus, in the dispatch of the March 2007 notice 
letter, the veteran was provided remedial notice on how to 
substantiate his claims, and there was a subsequent 
adjudication in a supplemental statement of the case, curing 
any defect as to timing of notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).

With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish the 
disability rating and effective date of award should his 
claim be granted; however, such notice was after the RO's 
initial denial.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  To the extent that the deficiency with 
regard to the Dingess requirements raises a presumption of 
prejudice, it is rebutted because such defect would not have 
operated to alter the outcome in the instant case where the 
preponderance of the evidence is against service connection.  
Moreover, the timing defect did not affect the essential 
fairness of the adjudication.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) (recognizing that "a demonstration 
that the outcome would not have been different in the absence 
of the error would demonstrate that there was no prejudice 
and thus, the presumption of prejudice is rebutted).  

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims by VA.  

As to the duty to assist, the VCAA places an enhanced duty on 
VA to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  The Board notes that there are no service 
medical records in the claims file.  VA has made numerous 
attempts to secure the veteran's service medical records, and 
it has been indicated that if the records were in the custody 
of the National Personnel Records Center (NPRC), they would 
have most likely been in an area destroyed by a 1973 fire in 
that facility.  As this is the case, VA has a heightened duty 
to assist the veteran in the obtainment of records which 
could help to substantiate his claims.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  In keeping with this duty, the 
veteran was informed that he could supply information such as 
additional medical records, letters written in service, 
statements by people who knew the veteran in service ("buddy 
statements"), or anything else in his possession which might 
help substantiate that his claimed conditions had causal 
origins in service.  

The RO has otherwise obtained all relevant medical records 
identified by the veteran.  The service medical records are 
not included in the file; however,  the veteran has been 
provided with adequate notice as to his capability to 
identify additional evidence for VA to obtain, as well as his 
ability to provide medical or lay testimony which may 
substantiate his claims.  VA has conducted an exhaustive 
search for service medical records, and the veteran has not 
provided any additional information which would substantiate 
an in-service origin (or in the case of arthritis, origin 
within a year of service separation) for his claimed 
disorders.  

As to the duty to provide an examination or medical opinion, 
while the absence of the service medical records are through 
no fault of the veteran, there is no post-service medical 
evidence of any of the disabilities at issue until decades 
after his separation from service.  There is no competent 
evidence that suggests a nexus between any of these disorders 
and service.  With respect to the veteran's allegation of in-
service acoustic trauma, the RO obtained an audiological 
examination and a medical opinion addressing the claim that 
there is a nexus between a current diagnosis of hearing loss 
and service.  This opinion weighs against the contended 
causal relationship and there is no competent opinion to the 
contrary.  Under these circumstances, VA has no duty to 
provide an additional medical examination or medical opinion.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  
  
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Veteran Status (Merchant Marine)

If an appellant had service as a United States Merchant 
Mariner between December 7, 1941 and August 15, 1945, or was 
documented to be a participant in OPERATION MULBERRY, he or 
she will have obtained status as a veteran, and will be 
eligible for VA benefits.  See 38 C.F.R. § 3.7(x)(14), (15).

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With a chronic disease shown 
as such in service, so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For certain chronic disorders, such as arthritis and 
cardiovascular disease, service connection may be granted on 
a presumptive basis if the disease is manifested to a 
compensable degree within one year following service 
discharge.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Analysis

The veteran contends, in essence, that his bilateral hearing 
loss, hypertension, right shoulder disability (to include 
arthritis), an eye disability manifested by diplopia, and an 
upper gastrointestinal disability, to include GERD began 
during his period of active service in the United States Army 
or as the result of some incident of such service.  He 
asserts that service aboard U.S. flagged merchant vessels as 
a member of the Merchant Marine contributed to his eventual 
development of the claimed conditions.  It is noted that the 
veteran did not have service in the Merchant Marine during a 
period for which veteran status is recognized; therefore, the 
veteran may only obtain service connection for disorders 
caused during his period of active service in the U.S. Army.  
38 C.F.R. § 3.7(x)(14), (15).

Regarding the issue of an eye disability manifested by 
diplopia, the Board notes that there is no current diagnosis 
of an eye disorder by an ophthalmologist, optometrist, or 
other medical professional.  Diplopia, or double vision, is a 
symptom, and as it is observable by the senses, is something 
on which the veteran as a layperson is competent to report.  
See Espiritu, supra.  Without, however, an accompanying 
diagnosis of a current chronic disability of the eyes, the 
first critical element of service connection is not met 
regarding this claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and held 
"[i]n the absence of proof of a present disability[,] there 
can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).  

Even assuming that diplopia is a diagnosis, there is no 
medical evidence of an eye injury or disease until many years 
post-service and there is no competent opinion linking a 
current diagnosis of diplopia to any incident of service. 

Regarding the other issues on appeal, the Board notes VA 
clinical reports and a June 2005 audiological examination 
confirm diagnoses of hypertension, degenerative joint disease 
in the right shoulder, bilateral hearing loss, and GERD.  
Thus, there is no question as the existence of these current 
disabilities, and the Board must turn its attention to 
whether or not these disorders were caused by, or have any 
link to the veteran's active service.  

As noted above, the absence of service medical records is o 
fault of the veteran.  However, the primary impediment to a 
grant of service connection for any of the disabilities at 
issue here is not the absence of pertinent abnormal findings 
recorded during service but rather the lack of such evidence 
for decades after service or a competent opinion linking 
these disorders to service. 

There is no medical evidence of hearing loss during service 
or for many years thereafter.  There is documented exposure 
to noise in service, as service personnel records indicate 
that the veteran served as an artilleryman.  A June 2005 VA 
audiology examination noted that bilateral hearing loss was 
present; however, it was not found to be causally linked to 
service.  The examination report contains an etiology opinion 
which states that the decline in hearing acuity is due to the 
veteran's old age and is less likely than not related to 
service.  As there is no competent medical opinion of record 
to refute this, the Board must find that there is no nexus 
between the veteran's service, to include his exposure to 
noise, and his current hearing loss.  

There is no medical evidence of hypertension, an upper 
gastrointestinal disorder (to include GERD) or a right 
shoulder disability (including arthritis) during service or 
for many years thereafter, nor is there  a competent opinion 
linking any of these disorders to service.  Accordingly, 
service connection is not warranted for hypertension, a 
chronic upper gastrointestinal disability or a right shoulder 
disability. 

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  38 U.S.C.A. § 
5107(b); see also, e.g., Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).












ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for a right shoulder 
disability, to include arthritis, is denied.  

Entitlement to service connection for an eye disability 
manifested by diplopia is denied.  

Entitlement to service connection for a chronic upper 
gastrointestinal disability, to include GERD is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


